DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a system including a MR gradient accessory within an MR system comprising: the gradient coil for creating local magnetic gradient field of > 400 mT/m that are critical to image generation by increasing SNR ratio in combination with the remaining limitations of the claim. 
With respect to claim 12, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a MR gradient accessory shaped and dimensioned for positioning adjacent to a body region being studied for use within an MR system comprising: a gradient coil for creating gradients    >400 mT/m that are critical to image generation by increasing SNR ratio in combination with the remaining limitations of the claim.    
With respect to claims 2, 4-10 and 13-18, the claims have been found allowable due to its dependency to claims 1 and 12 above. 
Note: Parker et al. like the remainder of the prior art on record discloses the gradient fields to be within the range between 40 to 80 mT/T but fails to go over 80 mT/m. The current application works on a much higher range where the gradient fields have to be more than 400 mT/m. This range is not the usual range or even close to the usual range of the gradient fields to operate. The known rages even present loss of SNR or a small SNR recovery by increasing acquisition time. The criticality of said values during experimentation are shown in Figure 8 of the current application where it compares the regular values with the claimed values during a computer simulation. It would not have been obvious to one of ordinary skill in the art at the time of the invention since the change in gradient filed strength renders a different outcome in the acquired image with shorter echo times while providing higher contrast values.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866